June 19, 2015


       To Fourth Court of Appeals
       San Antonio, Texas

       Court of Appeals Number: 04-14-00785-CV

       Trial Court Case Number: 2011-CM 5957

       Sirs:


       My name is Manuel Castro - the Appellee.
       P O Box 47776
       San Antonio, TX 78265
                 70-5885"



       I received the notice to file a brief regarding this case, but I
       thought that my divorce attorney Mr. Joseph Appelt was
       handling my case.


       Unfortunately, he has withdrawn. The notice was mailed to
       23302 Hickory Shadow, Elmendorf, TX 78112. I no longer
       reside there.


       My mailing address is P O Box 47776, San Antonio, TX
       78265.
       I received the letter on June 17, 2015, it also had the wrong
       P o box number (it had p o box 4776, San Antonio, Tx
       78265).


       I am requesting an extension of sixty days to file my brief.

       With gratitude,




lOOd   ^sg:jo S103 6L
I.


     2?
          ~Af £



           -.   o